Exhibit Provident Clarifies Due Bill Process and Provides Ex-Stock Distribution Date Update for U.S. Unitholders News Release 14-10 June 30, 2010 All values are in Canadian dollars unless otherwise indicated. CALGARY, ALBERTA - Provident Energy Trust (Provident) (TSX-PVE.UN; NYSE-PVX) today announced the ex-distribution date for Provident's post Pace Oil and Gas Ltd. (Pace) stock distribution on the New York Stock Exchange (NYSE) is July 14, 2010, with units trading until then at pre-stock distribution prices under a "due bill" process, consistent with the NYSE's policy to defer the ex-distribution date to one day following the stock allocation. Unitholders wishing to trade on the NYSE between July 7, 2010 (the TSX ex-distribution date) and July 13, 2010 (the distribution date), will be trading units at the pre-stock distribution price. During this period, a buyer of Provident trust units on the NYSE will be assigned an instrument known as a due bill, which is the right to receive Pace shares at the time of the Pace stock distribution. In turn, a seller of Provident trust units on the NYSE will automatically assign that right to a buyer. The Depository Trust & Clearing Corporation will record all trading activity on the NYSE during this period to facilitate this due bill process. The stock distribution of Pace shares will be payable to Provident unitholders of record on July 9, 2010 starting on July 13, 2010. Trading activity on the TSX will reflect post-stock distribution prices commencing on the TSX ex-distribution date of July 7, 2010. Provident Energy Trust is a Calgary-based, open-ended energy income trust that owns and manages a natural gas liquids (NGL) midstream services and marketing business.
